     Case 3:20-cv-02440-WQH-KSC Document 39 Filed 08/02/21 PageID.786 Page 1 of 1



 1
 2
 3
 4                           UNITED STATES DISTRICT COURT
 5                         SOUTHERN DISTRICT OF CALIFORNIA
 6
 7    JANE DOE NOS. 1 through 50,                     Case No.: 3:20-cv-02440-WQH-KSC
      inclusive, individuals,
 8                                                    ORDER
                                    Plaintiffs,
 9
      v.
10
      MG FREESITES, LTD., dba
11    “PORNHUB,” a foreign entity;
12    MINDGEEK S.A.R.L., a foreign
      entity; MINDGEEK USA
13    INCORPORATED, a Delaware
14    corporation; 9219-1568 QUEBEC,
      INC., dba “MINDGEEK,” a
15    foreign entity; and MG BILLING
16    US CORP., dba
      “PROBILLER.COM,” a Delaware
17    corporation,
18                                Defendants.
19
      HAYES, Judge:
20
            IT IS HEREBY ORDERED that the Joint Motion to Suspend Proceedings for 30
21
      Days (ECF No. 38) is GRANTED. All proceedings in this action are hereby suspended
22
      until September 9, 2021.
23
      Dated: August 2, 2021
24
25
26
27
28

                                                  1
                                                                        3:20-cv-02440-WQH-KSC
